Per Curiam:
It is quite evident that this is a case in equity for an accounting; such an action cannot he tried ])y a jmy at Trial Term. The court, therefore, should have stricken the case from the Trial Term calendar and sent it to the Special Term for trial. The order should he reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, P. J.. Laughlin, Clarke, Scott and Miller, JJ. ■ Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.